Opinion of the Court
Darden, Judge:
The appellant pleaded guilty to an unauthorized absence that began May 17, 1969. A record of Article 15 nonjudicial punishment for a two and one-half hour unauthorized absence was used against Young for sentencing purposes. This evidence was inadmissible on an offense that occurred before August 1, 1969. United States v Johnson, 19 USCMA 464, 42 CMR 66 (1970). Since similar prosecution exhibits show special court-martial convictions for other such absences, the chance of harm is remote. The decision of the Court of Military Review is therefore affirmed.
Chief Judge Quinn concurs.